In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00275-CR


                      ZACHARY WADE SKINNER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 223rd District Court
                                    Gray County, Texas
                Trial Court No. 11406, Honorable Phil Vanderpool, Presiding

                                  November 17, 2020

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Pursuant to a plea-bargain agreement, appellant Zachary Wade Skinner was

convicted of unlawful use of a criminal instrument and sentenced to a year of confinement.

Appellant has filed a notice of appeal, pro se, challenging his conviction. We dismiss the

appeal for want of jurisdiction and because appellant has no right of appeal.

      The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a

criminal case, the notice of appeal must be filed within thirty days after sentence is

imposed or within ninety days of sentencing if the defendant timely files a motion for new
trial. TEX. R. APP. P. 26.2(a). If a notice of appeal is not timely filed, an appellate court

has no option but to dismiss the appeal for want of jurisdiction. Castillo, 369 S.W.3d at

198.

       The trial court sentenced appellant on July 23, 2020. Because no motion for new

trial was filed, appellant’s notice of appeal was due within thirty days, by August 24, 2020.

See TEX. R. APP. P. 26.2(a), 4.1(a). Appellant did not file a notice of appeal until October

21, 2020.   Accordingly, his untimely filed notice of appeal prevents this court from

acquiring jurisdiction over the appeal.

       Furthermore, the trial court’s certification of appellant’s right of appeal indicates

that this is a plea-bargain case with no right of appeal and that appellant has waived the

right of appeal. We are required by Rule of Appellate Procedure 25.2(d) to dismiss an

appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.”

       By letter of October 26, 2020, this court notified appellant of the consequences of

his late notice of appeal and the trial court’s certification and invited him to demonstrate

grounds for continuing the appeal. In response, appellant filed a motion seeking an

extension of the deadline to perfect his appeal. This court has no authority, however, to

grant an out-of-time appeal. That authority rests with the Court of Criminal Appeals. See

TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). Additionally, appellant did not

present an amended certification providing a right to appeal.




                                             2
       Accordingly, we deny appellant’s motion for extension and dismiss this appeal for

want of jurisdiction and based on the trial court’s certification indicating appellant has no

right of appeal.

                                                         Per Curiam

Do not publish.




                                             3